Citation Nr: 0211182	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-15 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increase in a 30 percent rating for 
residuals of a right vestibular nerve resection due to 
Meniere's disease.




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1981 to November 
1992. 

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1996 RO decision which denied a compensable 
rating for the veteran's service-connected residuals of a 
right vestibular nerve resection due to Meniere's disease.  
In November 2000, the Board remanded the claim to the RO for 
additional action.  In a May 2002 decision, the RO increased 
the rating for this disability to 30 percent, and the appeal 
continues for an even higher rating.


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of a right 
vestibular nerve resection due to Meniere's disease, and 
there are associated conditions of right ear hearing loss and 
tinnitus.  Rating the condition under the criteria for 
Meniere's syndrome would result in an overall higher rating 
than separately rating and combining ratings for right ear 
peripheral vestibular disorder, hearing loss, and tinnitus.

2.  Residuals of a right vestibular nerve resection due to 
Meniere's disease produces impairment equivalent to moderate 
Meniere's syndrome, or equivalent to Meniere's syndrome with 
some right ear hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with tinnitus.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for residuals of a right 
vestibular nerve resection due to Meniere's disease have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (1998); 38 C.F.R. § 4.87, 6205 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from July 1981 to November 
1992.  Service medical records show that he was diagnosed 
with Meniere's syndrome in 1987 after complaints of dizzy 
spells, nausea, and vomiting.  Following continuing symptoms 
of Meniere's disease, he underwent a right vestibular nerve 
resection in August 1988; the procedure appeared to relieve 
the prior symptoms.  

He underwent a VA examination in February 1993.  The relevant 
diagnoses were mild mixed hearing loss of the right ear and 
Meniere's disease that was not present at that time.  Left 
ear hearing was normal.

In February 1995, the RO granted service connection and a 0 
percent rating for status post right vestibular nerve 
resection for recurrent Meniere's syndrome.

Service connection has also been established for hearing loss 
of the right ear (in the February 1995 RO rating), which is 
currently rated 0 percent disabling.  The veteran is also 
service-connected for tinnitus (in a November 1995 RO 
rating), which is also rated 0 percent disabling.

According to a December 1995 VA medical record, the veteran 
denied having dizziness.  

On February 1996 VA examination, the veteran related that in 
1988 he had surgery involving severing the right vestibular 
nerve, in order to alleviate symptoms of dizziness from 
Meniere's disease.  He now complained of tinnitus and 
diminished hearing, especially in his right ear.  He 
described his tinnitus as a constant low frequency rushing 
noise.  Audiology testing showed the right ear had an average 
puretone threshold of 32 decibels, with 84 percent 
discrimination.  Left ear hearing was within normal limits.  
The overall diagnosis was mild sensorineural hearing loss on 
the right, with normal hearing on the left.  The examiner 
remarked that several tests were needed to assess the right 
ear, and the presence of additional functional overlay could 
not be ruled out.  On a February 1996 ear examination, the 
external auditory canals were clear and dry, and the eardrums 
appeared within normal limits.  There was no evidence of old 
or recent inflammation in either ear.  The diagnosis was that 
of a normal ear examination, and postoperative right 
vestibular nerve resection.

On a September 1996 VA medical history and system review, the 
veteran's right ear vestibularectomy was noted, and he 
reported having right ear hearing loss and tinnitus.  

The veteran wrote in his May 1997 substantive appeal that as 
to his right ear he had hearing loss and tinnitus, as well as 
mild attacks of vertigo at frequent intervals of 2 to 3 times 
per month for periods ranging from several seconds to several 
minutes at a time.  He also described lightheadedness and 
impaired balance.  

The veteran underwent a VA compensation examination in March 
1998.  Although an audiological examination was administered 
at that time, the test was terminated because no reliable 
results were obtained.  It was felt that the veteran was 
exaggerating the degree of hearing loss in his right ear; it 
was also felt that various indicators suggested that his 
hearing sensitivity in the right ear was better than he was 
willing to admit.  

The veteran was reexamined by VA in March 2001.  He reported 
that sometimes he had episodes of vertigo 2 to 3 times per 
week, but sometimes they did not occur for weeks.  Episodes 
were characterized by a sensation of the room spinning for 3 
to 5 minutes with nausea.  He denied headaches, motor or 
sensory disturbances, or speech or vision disturbances.  He 
felt that his hearing loss and tinnitus were progressing.  On 
examination, the tympanic membranes were retracted, but there 
were no fluids or perforations.  He demonstrated precision 
difficulty with finger to nose on rapid alternating movement 
testing, and some instability was noted on tandem gait.  Pure 
tone thresholds for the right ear were 55 at 1000 Hz, 40 at 
2000 Hz, 35 at 3000 Hz, and 45 at 4000 Hz; for an average of 
44.  Speech recognition for the right ear was 80 percent.  
Left ear hearing was within normal limits.  The final 
diagnoses were vertigo, tinnitus, slight to moderate 
sensorineural hearing loss on the right, and a history of 
Meniere's disease diagnosis.  

In May 2002, the RO assigned a 30 percent rating for status 
post right vestibular nerve resection due to Meniere's 
disease.

II.  Analysis

The veteran argues that a rating higher than 30 percent is 
warranted for service-connected residuals of a right 
vestibular nerve resection due to Meniere's disease.

Through discussions in correspondence, the rating decisions, 
the statements of the case, and the supplemental statements 
of the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claim.  The RO has obtained all 
medical records of which it has had notice, and it has 
provided the veteran with VA examinations to assess the 
severity of his service-connected disability.  Accordingly, 
VA has satisfied the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 20021); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the pendency of the veteran's claim, the regulatory 
criteria regarding evaluations of the disability were 
revised.  See 64 Fed.Reg. 25202 (1999).  Prior to June 10, 
1999, his disability was evaluated under VA's Schedule for 
Rating Disabilities under 38 C.F.R. § 4.87a, Diagnostic Code 
6205 (1998).  Under that version of Code 6205, a 30 percent 
rating is warranted for mild Meniere's syndrome, with aural 
vertigo and deafness.  A 60 percent rating is warranted for 
moderate Meniere's syndrome, with less frequent attacks (than 
required for the next higher rating), including cerebellar 
gait.  A 100 percent rating is warranted for severe Meniere's 
syndrome, with frequent and typical attacks, vertigo, 
deafness, and cerebellar gait.

Under the new version of Code 6205 governing Meniere's 
syndrome (endolymphatic hydrops), a 30 percent rating is 
warranted when there is hearing impairment with vertigo less 
than once a month, with or without tinnitus.  A 60 percent 
rating is warranted when there is hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times per month, with or without tinnitus.  A 100 
percent rating is warranted when there is hearing impairment 
with vertigo attacks and cerebellar gait occurring more than 
once weekly, with or without tinnitus.  A note to the new 
version of Code 6205 provides that Meniere's syndrome may be 
rated under the criteria listed under this code or by 
separately evaluating vertigo (as a peripheral vestibular 
disorder), hearing impairment, and tinnitus, depending on 
whichever method results in a higher overall evaluation.  
However, an evaluation for hearing impairment, tinnitus, or 
vertigo is not to be combined with an evaluation under Code 
6205.  38 C.F.R. § 4.87, Code 6205 (2001).

Peripheral vestibular disorder are evaluated under 38 C.F.R. 
§ 4.87, Code 6204.  Occasional dizziness warrants a 10 
percent rating.  Dizziness and occasional staggering warrants 
a 30 percent rating.  A note to this code provides that 
objective findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned.  

Tinnitus is evaluated under 38 C.F.R. § 4.87, Code 6260.  A 
10 percent rating is assigned for recurrent tinnitus, and 
there is no higher rating.  Although previous examinations 
found no complaints of tinnitus, more recently the veteran 
has complained of recurrent tinnitus on VA examination, which 
he described as a constant low frequency rushing noise.  The 
complaints of recurrent tinnitus would be sufficient to 
warrant a 10 percent rating under Code 6260.

Hearing loss is evaluated by mechanical application of a grid 
diagram involving average puretone thresholds and speech 
discrimination results.  On the most recent VA examination 
(May 2001), the average puretone threshold of 44 percent in 
the right ear along with the speech discrimination of 80 
percent warrant a designation of Roman Numeral III under 
Table VI of 38 C.F.R. § 4.85 (1998 or 2001).  The results of 
the February 1996 VA examination (average puretone threshold 
of 32 and 84 percent discrimination) warrant a designation of 
Roman Numeral II.  Left ear hearing is normal, but even if 
the left ear had hearing loss it is non-service-connected and 
is designated with Roman Numeral I.  Under Table VII of 
38 C.F.R. § 4.85, where the right ear is Roman Numeral II or 
III, and the left ear is Roman Numeral I, the appropriate 
rating is 0 percent under Code 6100.  

Regarding the criteria pertaining to peripheral vestibular 
disorders, in his May 1997 substantive appeal, the veteran 
claimed that he had vertigo 2 to 3 times per month, while on 
the March 2001 VA examination, he related that vertigo 
occurred 2 to 3 times per week with no symptoms for several 
weeks.  Assuming he qualifies for the maximum rating for a 
peripheral vestibular disorder under Code 6204, such rating 
would be 30 percent.  

With reference to one of the alternative rating methods of 
Code 6205 for Meniere's syndrome, the veteran's right ear 
condition could be rated 30 percent under Code 6204 for 
peripheral vestibular disorder, 10 percent for tinnitus, and 
0 percent for hearing loss.  Such would result in a combined 
rating of 40 percent for the right ear condition.  

However, the Board finds that an even higher rating is 
possible by following the other rating method of Code 6205 
for Meniere's syndrome.  Again the Board notes evidence of at 
least some right ear hearing loss with tinnitus, and vertigo 
and cerebellar gait occurring roughly once a month (but 
clearly no more than once a week).  With reference to the 
prior version of Code 6205, it may be said that the residuals 
of a right vestibular nerve resection due to Meniere's 
disease produces impairment equivalent to moderate Meniere's 
syndrome; and such is to be rated 60 percent.  With reference 
to the current version of Code 6205, there is evidence to 
reasonably show that residuals of a right vestibular nerve 
resection due to Meniere's disease produces impairment 
equivalent to Meniere's syndrome with some right ear hearing 
impairment with attacks of vertigo and cerebellar gait 
occurring from one to four times a month, with tinnitus; such 
also supports a 60 percent rating.  Clearly neither the old 
nor new criteria for a 100 percent rating under Code 6205 are 
shown.

In sum, the Board finds that an increased rating to 60 
percent is warranted for service-connected residuals of a 
right vestibular nerve resection due to Meniere's disease.  
The benefit of the doubt rule, 38 U.S.C.A. § 5107(b), has 
been considered in granting this benefit.  


ORDER

An increased rating to 60 percent, for residuals of a right 
vestibular nerve resection due to Meniere's disease, is 
granted.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

